DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7, 11-20, 23-24, and 27-31.  Claims 8-10, 21-22, 25-26, and 32-36 are cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with GRETCHEN DEVRIES on 07/26/2021.
The application has been amended as follows: 
1. (currently amended) A method comprising:
determining, by a computing system, that a token associated with a customer is present in a store based on an interaction between the token and a token reader present in the store; 
accessing, by the computing system, a record for the customer stored in a database, the record for the customer including (i) an identifier of the token, (ii) an identifier of a mobile device associated with the customer, and (iii) a communication preference for the customer; 
responsive to determining that the token associated with the customer is present in the store 

responsive to determining that the token associated with the customer is present in the store, automatically causing validation of a permission of the mobile device by the mobile device based on the code included in the signal, in which validation of the permission allows the mobile device to perform both 
after preparing the mobile device associated with the user to receive the communication from the computing device associated with the store, transmitting, to the computing device associated with the store, a confirmation that the signal has been sent to the mobile device associated with the user 

9. (cancelled)
11. (currently amended) The method of claim 1, comprising sending or causing to be sent a marketing offer to the mobile device.
16. (currently amended) 	A system comprising:
a detection device for detecting that a token associated with a customer is present in a store based on an interaction between the token and the detection device; 
a computing device for: 
accessing a record for the customer stored in a database, the record for the customer including (i) an identifier of the token, (ii) an identifier of a mobile device associated with the customer, and (iii) a communication preference for the customer; and

responsive to detecting that the token associated with the customer is present in the store, causing a signal to be sent directly from the computing device to the mobile device via a first communications network, the signal including a code capable of validating a permission of the mobile device associated with the customer, and
responsive to detecting that the token associated with the customer is present in the store, automatically[[,]] causing validation of a permission of the mobile device by the mobile device based on the code included in the signal, in which validation of the permission allows the mobile device to perform both 
in which the communications device is for, after preparing the mobile device associated with the user to receive the communication from the computing device associated with the store, transmitting, to the computing device associated with the store, a confirmation that the signal has been sent to the mobile device associated with the user 
24. (currently amended) A non-transitory computer readable medium storing instructions for causing a computing system to:
determine, by the computing system, that a token associated with a customer is present in a store based on an interaction between the token and a token reader present in the store; 

responsive to determining that the token associated with the customer is present in the store 
responsive to determining that the token associated with the customer is present in the store, causing a signal to be sent directly from the computing system to the mobile device via a first communications network, the signal including a code capable of validating a permission of the mobile device associated with the customer, and 
responsive to determining that the token associated with the customer is present in the store, automatically[[,]] causing validation of a permission of the mobile device by the mobile device based on the code included in the signal, in which validation of the permission allows the mobile device to perform both 
after preparing the mobile device associated with the user to receive the communication from the computing device associated with the store, transmitting, to the computing device associated with the store, a confirmation that the signal has been sent to the mobile device associated with the user 
27. (currently amended) A method comprising
when a customer of a retail store has entered the store, automatically determining the presence of the customer in the store by detecting a token of a loyalty program that is being carried by the customer based on an interaction between the token and a token reader present in the store, 
sending an identifier of the token to a server of a computing system for use in accessing a record for the customer stored in a database, the record for the customer including (i) the 

when the token associated with the customer is determined to be present in the store, causing a signal to be sent directly from the computing system to the mobile device via a first communications network, the signal including a code capable of validating a permission of the mobile device, and 
when the token associated with the customer is determined to be present in the store, automatically[[,]] causing validation of a permission of the mobile device by the mobile device based on the code included in the signal, in which validation of the permission allows the mobile device to perform both 
after causing the mobile device to prepare to be able to receive the marketing offer, transmitting, to a computing device associated with the store, a confirmation that the signal has been sent to the mobile device associated with the user 
28. (currently amended) A method comprising
receiving, at a computer system, from a reader, an identifier of a token carried by a customer into a store, the token being associated with a loyalty program of which the customer is a participant, the identifier of the token having been detected by the reader based on an interaction between the token and the reader, and
while the customer is in the store: 
(a) by the computing system, using the identifier of the token to retrieve data associated with the customer, including accessing, by the computing system, a record for the customer stored in a database, the record for the customer including (i) the identifier 
(b) 
(c) automatically causing validation of a permission of the mobile device by the mobile device based on the code included in the signal, in which validation of the permission allows the mobile device to perform both 
(e) after preparing the mobile device associated with the user to receive the communication from the computing device associated with the store, transmitting, to a computing device associated with the store, a confirmation that the signal has been sent to the mobile device associated with the user 
(d) generating a custom marketing offer for the customer based on the retrieved data, and 
(e) based on the identifier of the mobile device, sending the marketing offer to the prepared mobile device.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The closest art of record is Neugebaurer, in view of Ramchandani, Cui, and Rajaniemi do not teach “in which validation of the permission allows the mobile device to perform both (i) activation of a software application of the mobile device…and (ii) activation of a wireless Internet communication s capability…” and “transmitting…a confirmation that the signal has been sent to the mobile device associated with the user”.  These functions, in combination with .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE G ROBINSON whose telephone number is (571)272-9261.  The examiner can normally be reached on Monday - Thursday, 6:00 - 3:30 EST; Friday 6:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/KYLE G ROBINSON/Examiner, Art Unit 3681                                                                                                                                                                                                        
/SAM REFAI/Primary Examiner, Art Unit 3681